DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 8/10/22 is acknowledged.
Claim(s) 19 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/22.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 9/5/19.  These drawings are objected to.
Figures 1-8, 11-14 are objected to because these figures are titled improperly because the titles of each figure must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).  
Figures 3-4, 9-10, and 14 are objected to because they each contain cross-sectional views without indicating the plane upon which the sectional views are taken as required by 37 CFR 1.84 (h)(3). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4: each recites “wherein the handle portion comprises…a mechanical or electrical maneuvering mechanism”; however, applicant’s disclosure does not provide any explanation or indication of what these “mechanisms” would or could be or how they interact with the rest of the flossing device. Applicant’s disclosure is not enabling for the limitations of a “mechanical or electrical maneuvering mechanism”. While applicant has support for a “manual maneuvering mechanism” the disclosure does not have support for claiming a mechanical or electrical version. This is an enablement rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 11: each recites “the slide member” without antecedent basis. Clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 12-13, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barth (US 5183064).
Claim 1: Barth discloses a dental flosser (see Figs 8-16) comprising  a U-shaped portion (see annotations) having a first arm (see annotations) and a second arm (see annotations) spaced apart from each other (see Figs 9-10), a handle portion (see annotations) extending from the U-shaped portion, a floss strand (30, see Fig 8) having a length and a first end (end joined to 31) and a second end (end joined to 34, see Fig 8) and a floss strand attachment member (34+35), wherein the first end of the floss strand is fastened to the first arm (see Fig 9) and the second end of the floss strand is fastened to the floss strand attachment member (see Figs 8-9) and a middle portion of the floss strand is slide-ably mounted to the second arm (see Fig 9) so that a user can maneuver the floss strand attachment member to increase, decrease, or maintain tension of the floss strand (see Fig 9). 

    PNG
    media_image1.png
    428
    349
    media_image1.png
    Greyscale

Claims 2-3: a user can move the floss strand attachment member (34+35) in a direction away from the U-shaped portion and its arms to increase tension of the floss strand (see Fig 9c-d) or towards the U-shaped portion and its arms to decrease tension of the floss strand (see Figs 9a-b). 
Claim 4: the handle portion comprises a manual maneuvering mechanism (slot formed between 36 & 37, see Fig 10) to which the user can attach the floss strand attachment member (34+35, see Fig 13) to increase or decrease the floss tension (see Figs 9-13). 
Claims 5-6: as discussed in reference to claims 2-3, the user can increase or decrease the tension in the floss strand allowing a user to clean between teeth and along teeth since this is what flossers are known to be used for (see Figs 9-13). 
Claim 12: the entire device including the U-shaped portion can be made of a rigid plastic (see abstract & Col 4, 57-68) so it has a rigid structure and does not deform. 
Claim 13: the length of the floss strand between the first and second arms can change when the user moves the floss strand attachment member to adjust the floss tension (see Fig 9). 
Claim 17: the floss strand attachment member is detachably connected to the handle portion (see Figs 8-13) at a narrow connection point since the handle is narrower than the U-shaped portion and this is where the attachment member connects (see Fig 13) so a user can “break” or separate the attachment member apart from the handle portion thereby “generating” a detached floss strand attachment member (see Fig 8). 
Claim 18: the handle portion comprises a pair of grooves (gaps between 36 & 37, see Figs 10-12) that receive the floss strand attachment member (see Figs 9-13) and the floss strand attachment member can slide along the groove to increase or decrease the tension of the floss strand (see Figs 9-13). 
Claim 20: the second arm has a channel near its terminal end (see Fig 10) and the middle portion of the floss strand passes through the channel and is slide-able in the channel (see Figs 9-13). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-10, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alas (US 20120279518). 
Claims 1 and 18: Alas disclose a dental flosser (see Fig 7) comprising: a U-shaped portion (see Fig 7) having a first arm (30) and a second arm (upper end of 10A, see Fig 7) spaced apart from each other (see Fig 7), a handle portion (10A) extending from the U-shaped portion, a floss strand (20A) having a length and a first end and a second end with the first end of the floss strand fastened to the first arm (see Fig 7) and a middle portion of the floss strand is slide-ably mounted within/to the second arm (see Figs 6-7). 
Alas discloses the invention essentially as claimed except for a floss strand attachment member fastened to the second end of the floss strand such that a user can increase, decrease, or maintain tension of the floss strand. However, in another embodiment (see Figs 4-5), Alas discloses a dental flosser with a floss strand attachment member (62) attached to the second end of the floss strand with the attachment member held within a groove (61) of the handle (see Fig 4) in order to allow a user to maneuver the floss strand attachment member to adjust the tension of the floss strand (decrease, increase, or maintain). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the embodiment of Figures 6-7 to include the floss strand attachment member of the embodiment of Figures 4-5, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art. 
Claims 2-3: the proposed modification is to provide the embodiment of Figures 6-7 with the attachment member and adjustment mechanism of Figures 4-5 and this would result in an increase in tension of the floss strand when the attachment member is moved away from the U-shaped portion and a decrease in tension when the attachment member is moved toward the U-shaped portion (see Figs 4-5). 
Claim 4: the proposed modification is to provide the embodiment of Figures 6-7 with the attachment member and adjustment mechanism of Figures 4-5 and this would result in the handle portion comprising the manual maneuvering groove (61) with the floss strand attachment member attached to this groove (see Figs 4-5) thereby allowing an increase or decrease in tension of the floss strand (see Figs 4-5). 
Claims 5-6: as discussed above in reference to claims 2-3, the proposed modification results in the user having the ability to increase or decrease the floss tension during use and interdental cleaners are known to be used to clean between teeth and tooth surfaces because this is the definition of such a device. 
Claims 8-9: the proposed modification is to provide the embodiment of Figures 6-7 with the attachment member and adjustment mechanism of Figures 4-5 and this would result in the first end of the floss strand being permanently attached to the first arm (30) and the second end of the floss strand permanently attached to the floss strand attachment member (62, see Figs 4-7). 
Claim 10: the proposed modification is to provide the embodiment of Figures 6-7 with the attachment member and adjustment mechanism of Figures 4-5 and this would result in adjustment of the floss tension being accomplished by moving only the second end of the floss strand attached to the attachment member (see Figs 4-5) with the position of the first end of the floss strand not being moved relative to the first arm (30, see Figs 4-7). 
Claims 14-16: modified Alas discloses the invention of claim 1 and Alas further discloses the handle portion having a pointy terminal end (11) opposite the U-shaped portion (see Figs 4-7) forming a toothpick. Modified Alas discloses the invention essentially as claimed except for the shape of the device being flat and substantially in the same plane, which would also result in the floss strand being the same plane. 
However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Alas to have a flat shape and substantially in the same plane since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application and in the instant case, Alas already discloses the entire device in a same plane, but with a cylindrical shape, so the proposed modification is simply changing from a cylindrical to a flattened shape.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Alas.	
Claim 20: the proposed modification is to provide the embodiment of Figures 6-7 with the attachment member and adjustment mechanism of Figures 4-5 and this would result in the second arm of the U-shaped portion having an internal channel (see Figs 4-7) at the terminal end of the second arm so that the middle portion of the floss strand passes through the channel and is slide-able in the channel (see Figs 4-7). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barth (US 5183064) in view of Bai (US 20120180809).
Claim 7: Barth discloses the invention of claim 6 and further discloses the entire device including the U-shaped portion can be made of a rigid plastic (see abstract & Col 4, 57-68). Barth discloses the invention essentially as claimed except for the plastic specifically being a thermoplastic. 
Bai, however, teaches a flossing device (see Fig 1) with a U-shaped portion (1) joined to a handle portion (4) and the entire device can be made of any suitable plastic material [0033] specifically ABS, a known thermoplastic, in order to make the device lightweight and at a low manufacturing cost [0033]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the flossing device of Barth by making it of ABS plastic in view of Bai in order to make the device lightweight and low cost to manufacture. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barth (US 5183064) in view of Gross (US 5305768).
Claim 11: Barth discloses the floss strand attachment member forming a protrusion carrying the floss strand and discloses the invention essentially as claimed except for the floss strand attachment member protrusion being formed as a two piece male and female housing that folds together. 
Gross, however, teaches providing floss strands for flossing devices (Col 2, 47-60) with a floss strand attachment member in the form of protrusions on each end (6 & 8, see Fig 1) and teaches that these protrusions can be formed as a single molded piece (Col 1, 55-56) or as a two piece hinged housing (see Fig 3) including a male portion (20) and a female portion (24+25) that fold together in order to removably hold the floss strand therein (see Fig 3) in order to firmly anchor the floss strand to its enlarged end protrusions (Col 1, 25-30). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the floss strand attachment member of Barth by providing each enlarge end of the floss strand including the floss strand attachment member as a hinged housing with mating male and female components in view of Gross in order to firmly anchor the floss strand to the floss strand attachment member and its other enlarged end and since Gross teaches a two piece hinged housing to be equivalent to a single piece molded attachment member. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772